435 F.2d 560
Michael Alan McCARROLL, Petitioner-Appellant,v.Lonnie MORROW and Ernest L. Holman, Dallas County Sheriff's Deputies, Respondents-Appellees.
No. 30362.
United States Court of Appeals, Fifth Circuit.
January 12, 1971.

Appeal from the United States District Court for the Northern District of Texas; Sarah Tilghman Hughes, Judge.
Michael A. McCarroll, pro se.
Henry Wade, Criminal Dist. Atty., John B. Tolle, Asst. Dist. Atty., Dallas, Tex., for appellees.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
This is an appeal from District Court denial of a civil rights petition seeking declaratory and injunctive relief.1 Appellant, McCarroll, asserts that he has been subjected to cruel and inhuman treatment by certain prison officials in the Dallas County Jail. An uncontested affidavit has been filed in this Court certifying that the appellant is no longer an inmate of the Dallas County Jail. This appeal, therefore, is dismissed as moot.


2
Appeal dismissed.



Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir., 1969, 412 F.2d 981